            Case 1:18-cr-10364-DPW Document 187 Filed 04/12/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                               )
                                                       )      Criminal. No. 18-10364-DPW
                v.                                     )
                                                       )
JASIEL F. CORREIA, II                                  )
            Defendant.                                 )

              UNITED STATES= MEMORANDUM REGARDING FORFEITURE

        The United States of America respectfully submits this memorandum regarding forfeiture

in this case.

        The United States is seeking a forfeiture money judgment and not forfeiture of any

specific assets. 1 The Court, not the jury, determines the amount of any Order of Forfeiture

(Money Judgment), after a conviction, at or before sentencing. See United States v. Ponzo, 853

F.3d 558, 589 (1st Cir. 2017) (noting “the rules say nothing about the jury determining the

forfeiture [money judgment] amount”); see also Lindley v. United States, No. CR 08-10121-LTS,

2018 WL 2247225, at *14 (D. Mass. May 16, 2018) (“[Defendant] had neither a constitutional

nor statutory right to a jury trial on the forfeiture allegation because a money judgment, and not

forfeiture of specific property, was at issue.”) (citations omitted). At sentencing, the forfeiture

money judgment amount is determined under a preponderance of evidence standard. See United

States v. Cox, 851 F.3d 113, 129 (1st Cir. 2017).



        1
          Pursuant to Fed. R. Crim. P. 32.2(b)(5), if the government is seeking to forfeit specific
assets, the defendant has the right to request that the jury determine whether a nexus exists
between the specific assets and the crime(s) of conviction. That jury determination is made in a
bifurcated forfeiture proceeding, after the jury has returned a conviction. See Fed. R. Crim. P.
32.2(b)(5)(A) (“In any case tried before a jury, if the indictment or information states that the
government is seeking forfeiture, the court must determine before the jury begins deliberating
whether either party requests that the jury be retained to determine the forfeitability of specific
property if it returns a guilty verdict.”) (emphasis added).
         Case 1:18-cr-10364-DPW Document 187 Filed 04/12/21 Page 2 of 2




       The portion of the Indictment entitled “Forfeiture Allegation” merely provides the

defendant with the required statutory notice that, upon conviction, the United States will seek to

forfeit property in accordance with the applicable statutes. See Fed. R. Crim. P. 32.2(a).

Accordingly, as the issue of forfeiture is not before the jury in this case, that portion of the

Indictment entitled “Forfeiture Allegation” should not be read to, or otherwise shared with, the

jury, and the term “Forfeiture” should not be mentioned to the jury.

       The United States has conferred with counsel for the Defendant about the position set

forth in this memorandum and counsel for the Defendant indicated agreement.

                                                       Respectfully submitted,

                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney

                                               By:      /s/ Carol E. Head
                                                       ZACHARY R. HAFER
                                                       DAVID TOBIN
                                                       CAROL E. HEAD
                                                       Assistant U.S. Attorneys
                                                       U.S. Attorney=s Office
                                                       John Joseph Moakley U.S. Courthouse
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, MA 02210
                                                       (617)-748-3100
                                                       carol.head@usdoj.gov
Date: April 12, 2021
